DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 14 November 2022 have been fully considered but they are not persuasive. 
As to claim 1, applicant argues that one would not have a reason to combine the features of the cited references solving different problems in machine learning, stating that Shysheya relates to synthesizing 2D images of a person, Pandey relates to textured 3D reconstruction, Hemmer relates to mesh compression or encoding, and Soon-Shiong relates to sharing multi-sensor information across a network.  Applicant states that the conclusory statements presented in the Office Action fail to articulate why a person having ordinary skill in the art would combine the four references, and fail to provide an explanation for motivation with express and rational connection with evidence of the finding. However, applicant has not challenged any of the alleged “conclusory statements” in particular. Applicant has not stated why one skilled in the art would not be motivated to add the other cited references to the Shysheya reference given the advantages of high quality facial results in Pandey, space reduction in Hemmer, and creation of appropriate rendering results in Soon-Shiong. 
As to the amended limitations including comparison of corresponding images for each different camera location, applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7, 9, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shysheya (WO 2020/096403 A1, herein represented by U.S. Publication 2021/0358197) in view of Hemmer (U.S. Publication 2020/0098137) and Cappello (GB2576548).

As to claim 1, as best understood, Shysheya discloses a method of three dimensional (3D) texturing a 3D model, the method comprising:
inputting a first texture to a convolutional neural network (CNN) to obtain a second texture that accounts for rendering loss (p. 6, section 0064; p. 8, sections 0086-0089; p. 9, sections 0109-0110; a rendering loss or error is determined from the difference between the ground truth texture and the result; the neural network is updated to account for and attempt to eliminate the loss);
rendering the second texture to obtain a first set of two dimensional (2D) images of the 3D model at different camera locations (p. 3, section 0038-p. 4, section 0040; p. 4, section 0046; p. 4-5, section 0051; p. 5, section 0057; p. 6, section 0063; p. 8, section 0086; p. 8, section 0093; p. 9, section 0106; for a body model in a 3D coordinate space, with a camera in various locations/poses, a stack of textures is initialized/rendered to obtain 2D images to map onto various body parts);
rendering a ground truth texture to obtain a second set of 2D ground truth images of the 3D model at the different camera locations (p. 6, section 0064; p. 8, sections 0086-0089; p. 9, section 0109; ground truth texture images for body parts in corresponding camera poses are retrieved for comparison to the created textures, necessitating their rendering);
comparing an image from the first set of 2D images with an image from the second set of 2D ground truth images to determine a rendering loss (p. 6, section 0064; p. 8, sections 0086-0089; p. 9, section 0109; the ground truth texture images are compared to the created texture images and losses are determined);
back propagating the rendering loss to update parameters of the CNN to incorporate the rendering loss into a deep learning framework (p. 4, section 0041; p. 5, sections 0054-0059; p. 8, sections 0084-0089; sampling of the texture is used in a convolutional neural network with backpropagation of the rendering loss to update the CNN and learn a more optimal texture); 
and inputting a 2D texture into the CNN to generate a texture of the 3D model (p. 6, section 0065; after learning, new estimated textures are input to generate texture for the model for a different person).
Shysheya discloses that the textures are stored in a map stack, rather than an atlas. Hemmer, however, discloses, a CNN that inputs a texture atlas and is trained to output a more correct texture atlas (fig. 5; p. 1, section 0016-p. 2, section 0020), accounting for a rendering loss (p. 2, section 0020; the “distortions” produced that are analyzed and corrected would read on a rendering loss). The motivation for this is to pack smaller sub-images together to reduce space used (p. 2, section 0022). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shysheya to store textures in a texture atlas in order to pack smaller sub-images together to reduce space used as taught by Hemmer.
Shysheya does not disclose, but Cappello does disclose that the images compared are corresponding images for each of the different camera locations (p. 6, lines 12-21; p. 12, lines 7-18; reconstructed color images are compared to ground truth color images for each camera position/location and orientation; the color images are 2D images). The motivation for this is to make sure deviations are not so far that reconstructed faces do not look like faces. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shysheya and Hemmer to have the images compared be corresponding images for each of the different camera locations in order to make sure deviations are not so far that reconstructed faces do not look like faces as taught by Cappello. 

As to claim 4, Shysheya further discloses wherein the rendering loss is determined based on at least one image included in the first set of 2D images at a first view and at least one image included in the second set of 2D ground truth images at the first view (p. 6, section 0064; p. 8, sections 0086-0089; p. 9, section 0109; ground truth texture images for body parts are compared to the corresponding created textures at a particular viewpoint).

As to claim 5, Shysheya discloses wherein the parameters of the CNN are selected based on an optimization scheme (p. 5, sections 0054-0059; p. 8, sections 0084-0089; p. 9, sections 0110-0111; parameters are selected to optimize mask loss, and are updated based on each iteration of the process).

As to claim 7, Shysheya discloses wherein the CNN operates a 2D image CNN model in response to the parameters of the CNN being predetermined (p. 5, sections 0054-0059; p. 6, section 0065; p. 8, sections 0084-0089; p. 9, sections 0110-0111; the neural network optimizes and determines best parameters which are then used as predetermined initial parameters to input to the CNN generate a 2D image for another person).

As to claim 9, see the rejection to claim 1. Further, Shysheya discloses an electronic device for texturing a three dimensional (3D) model, the electronic device comprising a non-transitory computer readable memory and a processor, wherein the processor, upon executing instructions stored in the non-transitory computer readable memory, is configured to perform the method (p. 9, section 0116-p. 10, section 0118). 

As to claim 12, see the rejection to claim 4.

As to claim 13, see the rejection to claim 5.

As to claim 15, see the rejection to claim 7.

Claims 6, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shysheya in view of Hemmer and Cappello and further in view of Zhang (U.S. Publication 2019/0378242).

As to claim 6, Shysheya does not disclose, but Zhang does disclose wherein texture sampling properties are applied to the CNN to account for the rendering loss while super-resolution processing is performed on a texture of the 3D model (p. 2, sections 0019-0024; p. 3, sections 0027-0028; texture sampling properties are used in the super-resolution processing to ensure patterns are reproduced and minimize loss in a neural network). The motivation for this is to avoid distortion of high frequency content. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shysheya, Cappello, and Hemmer to have texture sampling properties applied to the CNN to account for rendering loss while super-resolution processing is performed on a texture of the 3D model in order to avoid distortion of high frequency content as taught by Zhang.

As to claim 8, Shysheya discloses wherein generating the texture of the 3D model comprises sampling texture at non-integer locations (p. 8, section 0084), which could be used to fill in locations between integer locations and increase resolution. Shysheya does not disclose that this actually does perform super-resolution processing to the 2D texture. Zhang, however, does disclose performing super-resolution processing to 2D texture (p. 2, sections 0019-p. 3, section 0028; super-resolution processing that takes into account and preserves 2D texture is disclosed). Motivation for the combination is similar to that given in the rejection to claim 6.
Zhang does not disclose that this texture is stored in an atlas, but this is shown by the Hemmer reference as described in the rejection to claim 1. Motivation for using a texture atlas given in the rejection to claim 1 applies to this claim as well.

As to claim 14, see the rejection to claim 6.

As to claim 16, see the rejection to claim 8.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Publication 2017/0278293) in view of Shysheya.

As to claim 17, Hsu discloses a method of three dimensional (3D) texturing a 3D model, the method comprising:
rendering a ground truth texture atlas to obtain a first set of two dimensional (2D) images of the 3D model (p. 3, section 0028; p. 4, section 0035; a texture atlas can be rendered to map images to a 3D model; the atlas is full-resolution and takes into account spacing in the 3D model and so can be considered “ground truth”, as opposed to a texture atlas that is generated using some sort of simulation);
down sampling the first set of 2D images of the 3D model to obtain a second set of 2D images of the 3D model (p. 4, section 0046-p. 5, section 0052; the images from the atlas are downsampled to create lower resolution versions); 
and texturing a geometric mesh of the 3D model to obtain a first texture atlas (p. 3, sections 0033-0035; p. 6, section 0060; the lower-resolution images have corresponding points on the 3D model surface to map to; the mapping is done to a 3D mesh; the end result of the process is an image pyramid with lower resolution images for a texture atlas).
Hsu discloses storing texture in a low resolution texture atlas as described above. Hsu does not disclose, but Shysheya does disclose:
inputting the texture to a convolutional neural network (CNN) to obtain a texture that accounts for rendering loss (p. 6, section 0064; p. 8, sections 0086-0089; p. 9, sections 0109-0110; a rendering loss or error is determined from the difference between the ground truth texture and the result; the neural network is updated to account for and attempt to eliminate the loss);
rendering the texture to obtain a third set of two dimensional (2D) images of the 3D model (p. 3, section 0038-p. 4, section 0040; p. 4, section 0046; p. 4-5, section 0051; p. 5, section 0057; p. 6, section 0063; p. 8, section 0086; p. 8, section 0093; p. 9, section 0106; for a body model in a 3D coordinate space, with a camera in various locations/poses, a stack of textures is initialized/rendered to obtain 2D images to map onto various body parts);
determining a rendering loss by comparing a first image from the first set of 2D images with a corresponding image from the third set of 2D images for each view of the 3D model (p. 6, section 0064; p. 8, sections 0086-0089; p. 9, section 0109; the ground truth texture images are compared to corresponding created texture images at viewpoints of the model and losses are determined);
updating parameters of the CNN to incorporate the rendering loss into a deep learning framework (p. 4, section 0041; p. 5, sections 0054-0059; p. 8, sections 0084-0089; sampling of the texture is used in a convolutional neural network with backpropagation of the rendering loss to update the CNN and learn a more optimal texture).
Motivation for this is to generated highly realistic renderings (p. 3, section 0038). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hsu to input low resolution texture to a CNN, render to obtain 2D images of the model, determine rendering loss by image comparison, and update CNN parameters in order to generate highly realistic renderings as taught by Shysheya. 

As to claim 18, Hsu discloses storing texture in a texture atlas as described in the rejection to claim 17. Hsu does not disclose, but Shysheya does disclose inputting a 2D texture into the CNN to generate a texture of the 3D model (p. 6, section 0065; after learning, new estimated textures are input to generate texture for the model for a different person). Motivation for the combination is given in the rejection to claim 17.

As to claim 19, Shysheya discloses wherein the parameters of the CNN are selected based on an optimization scheme (p. 5, sections 0054-0059; p. 8, sections 0084-0089; p. 9, sections 0110-0111; parameters are selected to optimize mask loss, and are updated based on each iteration of the process). Motivation for the combination of references is given in the rejection to claim 17.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Shysheya and further in view of Zhang. 

As to claim 20, Hsu discloses processing 2D texture in the form of a texture atlas. Hsu does not disclose, but Zhang does disclose wherein generating the texture of the 3D model comprises performing super-resolution processing to the 2D texture (p. 2, sections 0019-p. 3, section 0028; super-resolution processing that takes into account and preserves 2D texture is disclosed). The motivation for this is to avoid distortion of high frequency content. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hsu and Shysheya to perform super-resolution processing to the 2D texture in order to avoid distortion of high frequency content as taught by Zhang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612